Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-10, applicant’s claim language “such that both ends are located outside” is unclear, as there is no element in relation to “outside” the ends of the airbag. The examiner is interpreting applicant’s claim language to mean that the ends of the airbag are not wound when the airbag is in the stowed position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzenstiel (US20190248322A1), henceforth referred to as Herzenstiel.
Regarding Claim 1, Herzenstiel teaches an occupant protection device for a vehicle, the occupant protection device comprising: a right bag body and a left bag body, the right and left bag bodies being accommodated along at least both right and left side portions of a seat back portion of a seat of the vehicle (Paragraph [0040]: “The airbag assembly 100 may be coupled to the seat 52 of the vehicle in any suitable manner. For example, as illustrated in FIGS. 1A-1B” – attached on the left and right portions of the seatback), each of the right and left bag bodies being configured to be deployed between both ends thereof fixed to the seat (Claim 1: “a tension element comprising a first end secured to the inflatable airbag cushion and a second end; and a pretensioning mechanism secured to the second end of the tension element”); and an inflator configured to deploy the right bag body and the left bag body (Paragraph [0038]: “Likewise, the inflator assembly 105 may comprise a first inflator assembly 105 a and a second inflator assembly 105 b, wherein the first inflator assembly 105 a is coupled to the first lateral housing portion 110 a, and the second inflator assembly 105 b is coupled to the second lateral housing portion 110 b”), wherein each of the right bag body and the left bag body is accommodated in a state of being wound with the both ends located outside, (Paragraph [0041]: “In the absence of a collision event, the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110”), and the right bag body and the left bag body are configured to be deployed in such a manner that the right bag body and the left bag body are unwound from a state of being accommodated to reach positions in front of an upper body of an occupant to be seated on the seat (Paragraph [0043]: “When in a deployed configuration, the first and second lateral chambers 120 a, 120 b of the inflatable cushion 120 can each have a curved profile such that they are configured to be disposed around at least a portion of a torso of the occupant 54”).
Regarding Claim 2, Herzenstiel teaches that each of the right bag body and the left bag body comprises a bent portion between the both ends (Figure 2E: Airbag 120 has a bent portion in the middle of the airbag), each of the right bag body and the left bag body is accommodated in a state of being wound with the bent portion thereof located inside (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110”), and each of the right bag body and the left bag body is configured to be deployed such that the bent portion thereof reaches the positions in front of the upper body of the occupant seated on the seat (Paragraph [0043]: “When in a deployed configuration, the first and second lateral chambers 120 a, 120 b of the inflatable cushion 120 can each have a curved profile such that they are configured to be disposed around at least a portion of a torso of the occupant 54”).
Regarding Claim 3, Herzenstiel teaches that the bent portion is provided at either one of (i) a center of each of the right bag body and the left bag body, the center being equidistant from the both ends fixed (Figure 2E: Airbag 120 has a bent portion in the middle of the airbag) and (ii) an upper position than the center (Figure 2E: Airbag 120 is depicted as having a constant bend).
Regarding Claim 4, Herzenstiel teaches that each of the right bag body and the left bag body is accommodated in a state of being wound from the bent portion thereof (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110”).  In addition, Applicant's claim of “the right bag body and the left bag body is accommodated in a state of being wound from the bent portion thereof" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Herzenstiel.
Regarding Claim 5, Herzenstiel teaches that each of the right bag body and the left bag body is accommodated in a state of being wound from the bent portion thereof (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110”).  In addition, Applicant's claim of “the right bag body and the left bag body is accommodated in a state of being wound from the bent portion thereof" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Herzenstiel.
Regarding Claim 6, Herzenstiel teaches that each of the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110” Furthermore, the airbag housing 110 is rearward, thus the airbag must be wound rearward from being deployed.).  In addition, Applicant's claim of “the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Herzenstiel.
Regarding Claim 7, Herzenstiel teaches that each of the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110” Furthermore, the airbag housing 110 is rearward, thus the airbag must be wound rearward from being deployed.).  In addition, Applicant's claim of “the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Herzenstiel.
Regarding Claim 8, Herzenstiel teaches that each of the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110” Furthermore, the airbag housing 110 is rearward, thus the airbag must be wound rearward from being deployed.).  In addition, Applicant's claim of “the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Herzenstiel.
Regarding Claim 9, Herzenstiel teaches that each of the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110” Furthermore, the airbag housing 110 is rearward, thus the airbag must be wound rearward from being deployed.).  In addition, Applicant's claim of “the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Herzenstiel.
Regarding Claim 10, Herzenstiel teaches that each of the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside (Paragraph [0041]: “the inflatable cushion 120 may be rolled, folded, or otherwise compressed to fit within the housing 110” Furthermore, the airbag housing 110 is rearward, thus the airbag must be wound rearward from being deployed.).  In addition, Applicant's claim of “the right bag body and the left bag body is accommodated in a state of being wound rearward from a state of being expanded to a right side and a left side of the seat such the both ends are located outside" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Herzenstiel.

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Kobayashi (US11104287-B2), which discloses a side airbag that deploys from a coiled position. Further prior art cited but not relied upon includes Kitagawa (US20180290619-A1), which discloses a pair of left and right bent airbags that inflate to a distance in front of the occupant from a wound position. Further prior art cited but not relied upon includes Kobayashi (EP3395619B1), which discloses a pair of left and right bent airbags that inflate to a distance in front of the occupant in the event of an impact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614